Exhibit 10.25

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release is made and entered into by and
between CYTORI THERAPEUTICS, INC. (Company) and JOHN K. FRASER.

 

WHEREAS, JOHN K. FRASER has been employed by CYTORI THERAPEUTICS, INC. in the
one of the following capacities since November 14, 2002: Vice-President of Stem
Cell Banking and Technology; Vice President of Research and Technology -
Biologics and Vice President of Research and Technology - Regenerative Cell
Technology;

 

WHEREAS, for sound business reasons and in the best interests of JOHN K. FRASER
and the Company, the Company and JOHN K. FRASER have agreed to end JOHN K.
FRASER’s employment with the Company effective 7-15-05;

 

WHEREAS, JOHN K. FRASER and the Company do not anticipate that there

 

will be any disputes between them or legal claims arising out of JOHN K.
FRASER’s Separation from the Company, the parties nevertheless desire to ensure
a completely amicable parting and to settle fully and finally any and all
differences or claims that might otherwise arise out of JOHN K. FRASER’s
employment with the Company relative to the termination of his employment;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:

 

1.                                       Separation from Employment
Relationship. The employment relationship shall terminate and cease as of
July 15, 2005 (Separation Date).

 

2.                                       Consideration. In consideration of this
Separation Agreement and General Release, Company agrees as follows: (i) to pay
JOHN K.  FRASER’s COBRA premiums for himself, his wife and children for
continued coverage under Company’s group health plan for a period of six months,
and (ii) the Company shall accelerate and vest 21,349 of JOHN K. FRASER’s
unvested stock options as of the Effective Date, and shall extend the exercise
term for such accelerated options, and for 80,855 of JOHN K. FRASER’s previously
vested shares (for a total of 102,204 stock options) for a period of two years
from the Effective Date of this Agreement; after which all such rights shall
immediately terminate.

 

3.                                       Confidentiality. The parties understand
and agree that this Agreement, and the matters discussed in negotiating its
terms, are entirely confidential. It is therefore expressly understood and
agreed that JOHN

 

K. FRASER will not reveal, discuss, publish or in any way communicate any of the
terms, amount or fact of this Agreement to any person, organization or other
entity, except as may be required by law and except to Employee’s immediate
family members and professional representatives, who shall be informed of and
bound by this confidentiality clause. It is also agreed and understood that
Company may make any disclosure of the terms of the agreement as may be required
by law.

 

4.                                       Release of Claims. JOHN K. FRASER, for
himself and his heirs, successors and assigns, does hereby agree to waive,
release, acquit and forever discharge Company, and Company’s parents,
subsidiaries, affiliates, and related entities or companies, and all past and
present officers, directors, shareholders, employees, agents, partners,
attorneys, heirs, successors, and assigns, (hereinafter “Released Parties”) from
any and all claims, actions, charges, complaints and causes of action
(hereinafter collectively referred to as “claims”), of whatever nature, whether
known or unknown, which exist or may exist on JOHN K. FRASER’s behalf against
Released Parties as of the date of this Agreement, including but not limited to
any and all tort claims, contract claims, wage claims, commission claims, bonus
claims, overtime claims, wrongful termination claims, public policy claims,
retaliation claims, statutory claims, personal injury claims, emotional distress
claims, privacy claims, defamation claims, fraud claims, and any and all claims
arising under any federal, state or other governmental statute, law, regulation
or ordinance relating to employment, including but not limited to Title VII of
the Civil Rights Act of 1964, as amended, the  Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Family and Medical Leave Act, the
Fair Labor Standards Act, the Employee Retirement Income Security Act, the
California Labor Code, and the California Fair Employment and Housing Act
covering discrimination in employment, including race, color, religious creed,
national origin, ancestry, physical or mental disability, medical condition,
marital status, military status, family care leave, pregnancy, sex, sexual
orientation, age, and harassment or retaliation.

 

5.                                       Waiver of Rights Under Section 1542. It
is further understood and agreed that JOHN K. FRASER hereby expressly waives and
relinquishes any and all claims, rights or benefits that he may have under
California Civil Code section 1542, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by his must have materially affected his settlement with the debtor.”

 

--------------------------------------------------------------------------------


 

In connection with such waiver and relinquishment, JOHN K. FRASER acknowledges
that he may hereafter discover claims or facts in addition to or different from
those which he now knows or believes to exist with respect to the matters
released herein, and he expressly agrees to fully, finally and forever settle
and release any and all claims, known or unknown, suspected or unsuspected,
which exist or may exist on his behalf against the Released Parties at the time
of execution of this Agreement, including, but not limited to, any and all
claims relating to or arising from his employment with Company or the
termination of that employment.

 

6.                                       Continuing Obligations Regarding
Confidential or Proprietary Information. JOHN K. FRASER agrees to abide by all
the surviving provisions of the Employment, Confidentiality, and Assignment
Agreement which he executed on November 13, 2002, including but not limited to,
promises to protect all confidential and proprietary information of Company.

 

7.                                       Release Of Age Discrimination Claims.
JOHN K. FRASER agrees to the release of all known and unknown claims, including
expressly the waiver of any rights or claims arising out of the Federal Age
Discrimination in Employment Act (“ADEA”) 29 U.S.C. § 621, et seq., and in
connection with such waiver:

 

a.                                       JOHN K. FRASER is hereby advised to
consult with an attorney prior to signing this Agreement.

b.                                      JOHN K. FRASER shall have a period of
twenty-one (21) days from the date of receipt of this Agreement in which to
consider the terms of the Agreement. JOHN K. FRASER may at his option execute
this Agreement at any time during the 21-day period.

c.                                       JOHN K. FRASER may revoke this
Agreement at any time during the first seven (7) days following his execution of
this Agreement, and this Agreement shall not be effective or enforceable until
the seven-day period has expired.

 

8.                                       Employer Property And Trade Secrets.
JOHN K. FRASER will return to Company any and all of its property and documents
which he may have in his possession. Including but not limited to the following:

 

•                  Cameras, video equipment etc.

•                  Company Files and Information

 

JOHN K. FRASER further agrees never to disclose to any person or entity any
confidential or proprietary information of or about Company, except upon the
express authorization and consent of Company.

 

9.                                       COBRA. JOHN K. FRASER hereby
acknowledges that Company has advised him that pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA) he has a right to elect
continued coverage under Company’s group health plan, at his own expense, for a
period of thirty six months from the date of his termination.

 

10.                                 Non-Disparagement. Company and JOHN K.
FRASER agree that JOHN K. FRASER will not at any time defame, disparage or
impugn the reputation of Company or any employees of Company in any future
communications with any third-party or entity. “Disparage,” as used in this
Agreement, means to make any statement, written or oral, that casts another
party in a negative light of any kind, or implies or attributes any negative
quality to another party.

 

11.                                 Liquidated Damages For Breach Of
Non-Disparagement. In the event JOHN K. FRASER breaches any component of the
Non-Disparagement clause contained in the above Section 10 at any time, JOHN K.
FRASER acknowledges and agrees that it would be impractical or extremely
difficult to ascertain the amount of actual damages to Company. For this reason,
JOHN K. FRASER agrees that any violation of the Non-Disparagement provision of
this Agreement shall result in the imposition of liquidated damages, and not as
a penalty, in the amount of Seven-Thousand Dollars ($7,000.00), per each
occurrence, to be paid by JOHN K. FRASER to Company, which represents the
reasonable compensation for the loss incurred because of the breach.

 

12.                                 Ownership of Claims. JOHN K. FRASER
represents and warrants that he is the sole and lawful owner of all rights,
title and interest in and to all released matters, claims and demands as herein
contained and that there has been no assignment or other transfer of any
interest of any claim or demand which he may have against Company.

 

13.                                 Successors and Assigns. It is further
expressly understood and agreed by JOHN K. FRASER that this Agreement and all of
its terms shall be binding upon each party’s respective representatives, heirs,
executors, administrators, successors and assigns.

 

14.                                 No Admission Of Wrongdoing. This Agreement
shall not in any way be construed as an admission by the released parties of any
acts of wrongdoing whatsoever against JOHN K. FRASER or any other person.

 

15.                                 Entire Agreement. This Agreement and Release
sets forth the entire agreement between the parties hereto, and fully supersedes
any and all prior agreements or understandings between the parties hereto
pertaining to the subject matter hereof.

 

1

--------------------------------------------------------------------------------


 

16.                                 Venue. Any proceeding brought to enforce
this agreement shall be brought in San Diego Co., CA.

 

17.                                 Construction. If any provision herein shall
be deemed void, invalid, unenforceable, or otherwise stricken, in whole or in
part, this Agreement shall be deemed amended to delete or modify, as necessary,
the offending provision or provisions and to alter the bounds thereof in order
to render it valid and enforceable. The parties hereby agree to substitute a
valid provision that will most closely approximate the economic/legal effect and
intent of the invalid provision. The parties agree to execute any additional
documents that may reasonably be necessary to effectuate the purposes of this
agreement.

 

I HAVE READ AND CAREFULLY CONSIDERED THIS SEPARATION AGREEMENT AND GENERAL
RELEASE, AND HAVE HAD A REASONABLE PERIOD OF TIME TO CONSIDER THIS AGREEMENT
PRIOR TO SIGNING. COMPANY HAS INDICATED THAT I AM FREE TO DISCUSS THIS AGREEMENT
WITH MY FAMILY AND HAVE IT REVIEWED BY MY ATTORNEY PRIOR TO SIGNING IF I SO
DESIRE. I AM SIGNING THIS AGREEMENT FREELY AND VOLUNTARILY.

 

Signed:

/s/ John K. Fraser

 

Date:

7/15/05

 

 

JOHN K. FRASER

 

 

 

 

 

 

CYTORI THERAPEUTICS, INC.

 

 

 

Signed:

/s/ Christopher Calhoun

 

Date:

7/27/05

 

 

CHRISTOPHER CALHOUN

 

 

 

CEO

 

 

 

2

--------------------------------------------------------------------------------

 